The record and briefs in this cause have been inspected. The sole question presented is whether or not a writ of mandamus should be issued commanding a tax levy in one year for the payment, not only of current principal and interest of special tax school district bonds, but also for past due principal and interest which matured during the three previous years.
This question was raised and answered in State of Floridaex rel. Supreme Forest Woodmen Circle, a Corporation, v. Russell G. Snow, Charles L. Brown, and Lawrence O. Hansen, as and constituting the Board of Public Instruction for the County of Broward, State of Florida; Ulric J. Bennett, as Secretary of the Board of Public Instruction for the County of Broward, State of Florida; and J. H. Juvenal, H. L. Lyons, J. B. Barnes, B. W. Strickland, and F. L. Neville, as and constituting the Board of County *Page 142 
Commissioners of Broward County, Florida; B. A. Cromartie, as Tax Assessor of Broward County, Florida; and J. A. Warren, as Tax Collector of Broward County, Florida, decided this date.
The judgment below is consequently affirmed on authority of the law announced in that case.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.
BROWN, J., absent and not participating because of illness.